                                                                                                              \




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                                                                            FILED
                                 INDIANAPOLIS DIVISION
                                                                                           MAR 0 2 2021
                                                                                 U.S. CLERK'S OFFICE
UNITED STATES OF AMERICA,                   )                                  INDIANAPOLIS, INDIANA
                                            )
                      Plaintiff,            )
                                            )
                 v.                         )      CAUSE NO.
                                            )

                                                    1 ·•. 21 -er- U('. lJ o          • " ) ; ' ~·u;";1'\11L
TIMOTHY MCKENNA,                            )
                                            )
                                                                         f'i   f
                                                                                   0 JtTI
                                                                                   ,....
                                                                                                     v
                       Defendant.           )

                                        APPEARANCE

       Comes now, John E. Childress, Acting United States Attorney for the Southern District of

Indiana, by Michelle P. Brady, Assistant United States Attorney for the Southern District of

Indiana, and enters her appearance as counsel for the United States of America.



                                            Respectfully submitted,

                                            JOHN E. CHILDRESS
                                            Acting United States Attorney



                                     By:
                                             Michelle P. Brady        O
                                             Assistant United States Attorney
